NAVIX IMAGING, INC., a Florida corporation, and MILES GILMAN, Appellants,
v.
LYON FINANCIAL SERVICES, INC., a Minnesota corporation, d/b/a U.S. BANK PORTFOLIO SERVICES, as Successor Servicer to: DVI Receivables, XI, LLC; DVI Receivables, XII, LLC; DVI Receivables, XIV, LLC; DVI Receivables, XVI, LLC; DVI Receivables, XVII, LLC; DVI Receivables, XVIII, LLC; DVI Receivables, XIX, LLC; and as Attorney in Fact for U.S. BANK NATIONAL ASSOCIATION, as Trustee, Appellees.
No. 4D09-1339.
District Court of Appeal of Florida, Fourth District.
July 14, 2010.
Alan C. Gold and Charles S. Coffey of Alan C. Gold, P.A., Coral Gables, for appellants.
Jack C. McElroy and Temple Fett Kearns of Shutts & Bowen LLP, Fort Lauderdale, for appellee Lyon Financial Services, Inc. d/b/a U.S. Bank Portfolio Services.
PER CURIAM.
Affirmed.
STEVENSON, DAMOORGIAN and LEVINE, JJ., concur.
Not final until disposition of timely filed motion for rehearing.